Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered July 31, 1980, convicting him of rape in the first degree, sodomy in the first degree, robbery in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. This court affirmed the judgment (see, People v Brown, 92 AD2d 872). Upon the appeal from the order of this court to the Court of Appeals, the order was modified and the matter remitted to the Supreme Court, Kings County, for a new suppression hearing before a new judge (62 NY2d 743). In November, 1984, the hearing was held (Feldman, J.). The appeal from the judgment rendered July 31, 1980, is again before us for consideration.
Judgment affirmed.
The court properly determined that the lineup identification at issue was not unduly suggestive and did not create a substantial likelihood of irreparable misidentification (see, e.g., People v Allen, 112 AD2d 375). This court has already considered the defendant’s sentence and, therefore, need not do so again (see, People v Brown, 92 AD2d 872, revd on other grounds, 62 NY2d 743, supra). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.